Case
  Case
     1:20-cv-00645-MN
        1:20-cv-00645-MN
                       Document
                         Document
                                18 22 Filed 08/07/20
                                               Filed 08/07/20
                                                      Page 1 ofPage
                                                                3 PageID
                                                                    1 of 3#:
                                                                          PageID
                                                                             1427 #:
                                     1418



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

   EXELA PHARMA SCIENCES, LLC,


                          Plaintiff,

          v.
                                                            C.A. No. 1:20-cv-645-MN

   SANDOZ, INC.


                          Defendant.                      Public Version Filed on August 7, 2020



                STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

        WHEREAS Plaintiff Exela Pharma Sciences, LLC (“Exela”) filed the above-captioned

 patent litigation against Defendant Sandoz, Inc. (“Sandoz) on May 14, 2020;

        WHEREAS Exela is the owner of U.S. Patent Nos. 10,478,453 (the “’453 patent”);

 10,583,155 (the “’155 patent”), and 10,653,719 (the “’719 patent);

        WHEREAS Exela is the holder of NDA No. 210660 for L-cysteine hydrochloride

 injection, which it sells under the trade name Elcys®;

        WHEREAS the ’453,’155, and ’719 patents are listed in the Approved Drug Products

 with Therapeutic Equivalence Evaluations (“Orange Book”) for NDA No. 210660;

        WHEREAS by letter dated April 2, 2020, and received by Exela on or about April 3,

 2020, Sandoz provided notice pursuant to 21 U.S.C. § 355(j)(2)(B) (“the Paragraph IV Letter”)

 of Paragraph IV certifications of alleged invalidity and/or non-infringement of the ’453 and ’155

 patents with respect to ANDA No. 209994 for L-cysteine hydrochloride injection USP, 500

 mg/10mL (50 mg/mL);
Case
  Case
     1:20-cv-00645-MN
        1:20-cv-00645-MN
                       Document
                         Document
                                18 22 Filed 08/07/20
                                               Filed 08/07/20
                                                      Page 2 ofPage
                                                                3 PageID
                                                                    2 of 3#:
                                                                          PageID
                                                                             1428 #:
                                     1419



           WHEREAS Exela commenced the above-captioned action before the expiration of 45

 days after the date on which Exela received the Paragraph IV Letter;

           WHEREAS as a result of the filing of the above-captioned litigation, final approval by

 FDA of Sandoz’s ANDA was stayed for thirty months pursuant to 21 U.S.C. § 355(j)(5)(B)(iii);

           WHEREAS on July 27, 2020, before Sandoz answered or otherwise responded to the

 Complaint, Sandoz notified Exela that




           NOW THEREFORE, it is hereby stipulated and agreed, by and between Exela and

 Sandoz, through their undersigned counsel and subject to approval of the Court, that:

           1.     Plaintiff’s claims are hereby dismissed without prejudice.

           2.     Each party shall bear its own costs, expenses, and taxes in connection with this

 action.

           3.     The U.S. District Court for the District of Delaware retains jurisdiction to resolve

 any disputes arising under this stipulation of dismissal.




                                                    2
Case
  Case
     1:20-cv-00645-MN
        1:20-cv-00645-MN
                       Document
                         Document
                                18 22 Filed 08/07/20
                                               Filed 08/07/20
                                                      Page 3 ofPage
                                                                3 PageID
                                                                    3 of 3#:
                                                                          PageID
                                                                             1429 #:
                                     1420



 August 7, 2020

  FISH & RICHARDSON P.C.                           HEYYMAN ENERIO GATTUSP &
                                                   HIRZEL LLP

  /s/ Robert M. Oakes                              /s/ Dominick T. Gattuso
  Robert M. Oakes (No. 5217)                       Dominick T. Gattuso (No. 3630)
  222 Delaware Avenue, 17th Floor                  300 Delaware Avenue, Suite 200
  Wilmington, DE 19801                             Wilmington, DE 19801
  (302) 658-5070                                   (302) 472-7311
  oakes@fr.com                                     dgattuso@hegh.law

  Of Counsel:                                      Attorney for Sandoz, Inc.
  Jonathan E. Singer
  FISH & RICHARDSON P.C.
  12860 El Camino Real, Suite 400
  San Diego, CA 92130
  Tel: (858) 678-5070
  singer@fr.com

  Corrin N. Drakulich
  Christina D. Brown-Marshall
  FISH & RICHARDSON P.C.
  1180 Peachtree St. NE, 21st Floor
  Atlanta, GA 30309
  Tel: (404) 892-5005
  drakulich@fr.com

  Elizabeth M. Flanagan
  Deanna J. Reichel
  FISH & RICHARDSON P.C.
  60 South Sixth Street
  Minneapolis, MN 55402
  Tel: (612) 335-5070
  betsy.flanagan@fr.com

  Attorneys for Exela Pharma Sciences, LLC


 SO ORDERED, this          7th        day of August, 2020.


                                                       United States District Court Judge




                                               3
